*469In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Orange County (Slobod, J.), entered May 21, 2004, which, upon a jury verdict in favor of the defendant and against her, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly instructed the jury not to consider the absence of a handrail on one side of the steps leading to the front door of the defendant’s house on the issue of whether the premises were reasonably safe. The Supreme Court correctly concluded that the absence of the handrail, which did not violate the New York State Uniform Fire Prevention and Building Code (see 9 NYCRR former 735.3) did not, under the circumstances of this case, cause or contribute to any defective condition in the area in which the plaintiff fell (see Weiher v Permanent Land No. 7 Corp., 24 AD2d 519, affd 17 NY2d 883 [1966]; Bohlig v Schmitt, 5 AD2d 1002 [1958], affd 5 NY2d 885 [1959]; cf. Hyman v Queens County Bancorp, Inc., 3 NY3d 743 [2004]; Eisenhart v Marketplace, 176 AD2d 1220 [1991]).
The plaintiff’s remaining contentions are without merit. Cozier, J.P., S. Miller, Rivera and Fisher, JJ., concur.